




Exhibit 10(a)


PENSION EQUALIZATION PLAN
OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective January 1, 2009)


Certificate of Amendment
Amendment No. 5




THIS INSTRUMENT, executed this 30th day of June, 2014, and effective July 1,
2014 constitutes the Fifth Amendment of the Pension Equalization Plan of Entergy
Corporation and Subsidiaries (As Amended and Restated effective January 1, 2009)
(the “Plan”).


All capitalized terms used in this document shall have the meanings assigned to
them in the Plan unless otherwise defined in this document.


Pursuant to Section 8.01 of the Plan, in order to clarify certain provisions of
the Plan, and further to implement the Resolutions of the Personnel Committee of
the Board of Directors adopted at its meeting of January 30, 2014 excluding from
participation in the Plan any Employee who is a participant in the Entergy
Corporation Cash Balance Plan for Non- Bargaining Employees or the Entergy
Corporation Cash Balance Plan for Bargaining Employees and limiting benefit
accruals under the Plan by certain other Employees who are rehired by any System
Company on or after July 1, 2014, the Plan is hereby clarified and amended
effective July 1, 2014, as follows:


1.
Section 1.10, the definition of “Eligible Employee,” is clarified to read as
follows:

“1.10
“Eligible Employee” shall mean a non-bargaining Employee who satisfies the
eligibility requirements of Section 2.01.”

2.
Section 1.16, the definition of “Key Employee,” is clarified to read as follows:

“1.16
“Key Employee” shall mean a “Key Employee” (as defined in Code Section 416(i)
without regard to paragraph (5) thereof), as determined by the Administrator, in
its sole discretion, in a manner consistent with the regulations issued under
Code Section 409A.”

3.
Section 1.24, the definition of “Qualified Plan,” is amended by adding the
following sentence at the end thereof:

“The term “Qualified Plan” shall exclude the Entergy Corporation Cash Balance
Plan for Non-Bargaining Employees and the Entergy Corporation Cash Balance Plan
for Bargaining Employees; and any reference herein to the “Qualified Cash
Balance Plan” shall mean the Entergy Corporation Cash Balance Plan for
Non-Bargaining Employees or the Entergy Corporation Cash Balance Plan for
Bargaining Employees.”
4.
Section 1.28, “Supplemental Credited Service,” is amended by adding the
following sentence at the end thereof:





--------------------------------------------------------------------------------




“Notwithstanding the preceding sentence, “Supplemental Credited Service” shall
not include any service which was not approved and accepted in writing by the
Administrator prior to July 1, 2014.”
5.
Section 2.01, “Eligible Employees,” is amended by adding the following sentence
at the end thereof:

“An Employee who on or after July 1, 2014 is reemployed in a position covered by
a Qualified Cash Balance Plan and who continues to be eligible to receive a
benefit under a Qualified Plan based on a prior period of employment with a
System Company shall nevertheless be an Eligible Employee with respect to the
benefits determined under Article III hereunder based on such prior period of
employment, even if he first satisfies the eligibility requirements of this
Section 2.01 while he was a participant in a Qualified Cash Balance Plan.”
6.
Section 2.02, “Participation,” is amended by adding the following sentence at
the end thereof:

“Notwithstanding the preceding, if an Employee who is a Participant under this
Plan is reemployed by a System Company on or after July 1, 2014 and becomes a
participant in a Qualified Cash Balance Plan, service during the period of
participation in the Qualified Cash Balance Plan shall be recognized under this
Plan only to the extent such service is recognized under the Qualified Plans in
which the Employee was a participant prior to July 1, 2014, such as for vesting,
or eligibility for and the amount of any subsidized early retirement benefits or
death benefits.”
7.
Section 3.02(a) is clarified to read as follows:

“(a)
Basic Excess Benefit. Subject to the remaining Subsections of this Section 3.02
and Subsection 4.01(c), each Participant who is fully vested in his Qualified
Plan benefit and is a non-bargaining Employee at the time of his Separation from
Service, shall be entitled to a single-sum payment under this Plan equal to the
Present Value of the excess of (1) over (2), where (1) and (2) are as follows:”

8.
The introductory clause of Section 3.02(d) is clarified to read as follows:

“(d)
Death Benefit. Except as otherwise provided in Subsection 4.01(c), in the event
of a Participant’s death prior to his Income Payment Date, if such Participant
is fully vested in his Qualified Plan benefit and is a non-bargaining Employee
at the time of his death, the Participant’s Beneficiary shall receive a death
benefit under this Plan in a single-sum amount equal to the Present Value of the
excess of (1) over (2), where (1) and (2) are as follows:”

9.
Sections 4.01(a) and 4.01(b) are clarified to read as follows:

“(a)
Retirement/Vested Termination Benefit. Subject to the remaining Subsections of
this Section 4.01, each Participant, regardless of whether he has been granted
Supplemental Credited Service, shall receive a single-sum payment equal to the
Present Value of the Participant’s benefit determined under Article III, but
taking into account the forfeiture provisions of Subsection 3.02(e). Payment of
such single-sum benefit shall be made as soon as reasonably practicable
following the Participant’s Income Payment Date. In all events, the single-sum
payment shall be made no later than the end of the calendar year that includes
the Participant’s Income Payment Date or, if later, by the 15th day of the third
calendar month following the Participant’s Income Payment Date. A Participant’s
benefits





--------------------------------------------------------------------------------




under this Plan shall be paid in accordance with the terms of this Article IV,
regardless of the date of benefit commencement under the Qualified Plan.
(b)
Death Benefit. In the event of a Participant’s death prior to his Income Payment
Date, the Participant’s Beneficiary shall receive a death benefit under this
Plan as determined under Subsection 3.02(d) in a single-sum payment as soon as
reasonably practicable following the first day of the first month next following
the Participant’s date of death (i.e., the “Beneficiary’s Income Payment Date”).
In all events, the single-sum payment shall be made no later than the end of the
calendar year that includes the Beneficiary’s Income Payment Date, or, if later,
by the 15th day of the third calendar month following the Beneficiary’s Income
Payment Date.”

10.
The first sentence of Section 4.02, “Participation in Additional Non-Account
Balance Plans,” is amended to read as follows:

“Notwithstanding any other Plan provision to the contrary, the following
provisions of this Section 4.02 shall apply. to the extent applicable, with
respect to any Participant who also participates in any or all of the System
Executive Retirement Plan of Entergy Corporation and Subsidiaries (“SERP”), the
Supplemental Retirement Plan of Entergy Corporation and Subsidiaries (“SRP”),
and the Cash Balance Equalization Plan of Entergy Corporation and Subsidiaries,
which plans, together with this Plan, constitute Non-Account Balance Plans for
purposes of Code Section 409A,”
11.
Section 4.02(c) is amended in its entirety to read as follows:

“(c)
Timing of Benefit Payments. A Participant’s benefit commencement date shall be
the same under this Plan, the SRP, the SERP, and the Cash Balance Equalization
Plan of Entergy Corporation and Subsidiaries, to the extent applicable.”

12.
Section 4.03 is clarified to read as follows:

“4.03
Code Section 409A Delayed Payments. Notwithstanding any Plan provision to the
contrary, no Plan benefits shall be paid to a Participant who is a Specified
Employee at the time of his Separation from Service until the earlier of the
Participant’s death or six months following the Participant’s Separation from
Service. If distribution is delayed pursuant to this Section 4.03, the delayed
distribution amount shall be credited with investment returns to the payment
date as if such amount were invested in the Entergy Stable Income Fund or such
other investment fund as from time-to-time may be designated in advance and in
writing by the Administrator. The full amount of the Participant’s delayed
distribution amount, including investment returns deemed credited pursuant to
this Section 4.03, shall be distributed to the Participant as soon as reasonably
practicable following the first day of the first month next following the
earlier of the Participant’s date of death or the last day of the six-month
delay period (the ‘Delayed Payment Date”). In all events, such payment shall be
made no later than the end of the calendar year that includes the Delayed
Payment Date, or, if later, by the 5th day of the third calendar month following
the Participant’s Delayed Payment Date.”

13.
The introductory clause of Section 6.02 is clarified to read as follows:





--------------------------------------------------------------------------------




“6.02
Accelerated Vesting. Notwithstanding any Plan provisions to the contrary, if
during a Change in Control Period there should occur a Qualifying Event with
respect to a Participant, Participant shall not cease to be a Participant and
shall, regardless of his vested status under the Qualified Plan, become fully
vested in, and have a non-forfeitable right to, all benefits accrued under the
Plan as of the date of such Qualifying Event, provided the Participant is a
non-bargaining Employee at the time of the Qualifying Event, except that all
such benefits shall be subject to forfeiture upon occurrence of any of the
following events:”

14.
Section 6.03 is clarified to read as follows:

“6.03
Benefit Commencement Date. Notwithstanding any Plan provision to the contrary
except Section 4.03, if during a Change in Control Period there should occur a
Qualifying Event with respect to a Participant who is a non-bargaining Employee
at the time of such Qualifying Event and if there does not occur a forfeiture
event referenced in Section 6.02, the Participant’s Plan benefit amount, if
payable under Subsection 4.02(b), shall be determined pursuant to Article III
(taking into account the accelerated vesting of Section 6.02) and shall be
payable pursuant to the provisions of this Plan as soon as reasonably
practicable following the first day of the first month next following the
Participant’s Qualifying Event, subject to the delay requirement set forth in
Section 4.03 to the extent applicable. In all events, distributions shall be
made no later than the end of the calendar year that includes the first day of
the first month next following such Qualifying Event or, if later, by the 15th
day of the third calendar month following the first day of the first month next
following the Participant’s Qualifying Event.”

15.
Section 6.04 is clarified to read as follows:

“6.04
No Benefit Reduction. Notwithstanding anything stated above to the contrary, an
amendment to, or termination of, the Plan following a Change in Control shall
not reduce a Participant’s benefits accrued under this Plan through the date of
any such amendment or termination. In no event shall a Participant’s benefits
accrued under this Plan following a Change in Control be less than such
Participant’s benefits accrued under this Plan immediately prior to the Change
in Control Period, subject, however, to the forfeiture provisions described in
Section 6.02 as in existence on the date immediately preceding the commencement
date of the Change in Control Period, and provided further that the Participant
is a non-bargaining Employee as of the date immediately prior to the Change in
Control.

16.
Section 7.10 of the Plan, “Judicial Proceedings for Benefits,” is clarified to
read as follows:

“7.10
Judicial Proceeding for Benefits. In order to institute any action or proceeding
in any state or federal court of law or equity, or before any administrative
tribunal or arbitrator, a claimant/appellant must initiate such action or
proceeding within 90 days from the later of: (i) the earlier of (a) the date of
the adverse appeal notification from the Claims Appeal Administrator or (b) 120
days from the date the appeal is received by the Claims Appeal Administrator,
and (ii) the end of the 60 days in which a claimant has to appeal an adverse
benefit determination, as described in Section 7.09. Notwithstanding the
foregoing, a claimant must exhaust all procedures set forth herein prior to
instituting any action or proceeding in any state or federal court of law or
equity, or before any administrative tribunal or arbitrator, for a claim for
benefits under the Plan.”





--------------------------------------------------------------------------------




17.
Section 8.02(d), regarding restrictions on amendment or termination, is
clarified to read as follows:

“(d)
Unless agreed to in writing and signed by the affected Participant and by the
Plan Administrator, no provision of this Plan may be modified, waived or
discharged during the period after the Potential Change in Control and before
the earlier of: (i) the expiration of the two-year period commencing on the date
of a Potential Change in Control, or (ii) the date on which the Change in
Control event contemplated by the Potential Change in Control is terminated.”



IN WITNESS WHEREOF, the Personnel Committee has caused this Fifth Amendment to
the Pension Equalization Plan of Entergy Corporation and Subsidiaries (As
Amended and Restated Effective January 1, 2009) to be executed by its duly
authorized representative on the day, month, and year above set forth and
effective July 1, 2014.


ENTERGY CORPORATION
PERSONNEL COMMITTEE
through the undersigned authorized representative




/s/ Donald W. Vinci_________________________
DONALD W. VINCI
Senior Vice-President
Human Resources & Chief Diversity Officer






